Citation Nr: 0408613	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-13 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired low 
back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active duty from September 1961 to February 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, denied 
entitlement to service connection for  lumbar sprain.


FINDINGS OF FACT

1.  Service medical records show that the veteran received 
treatment in service for complaints of back pain noted as a 
pulled back muscle and muscle strain.  The clinical 
evaluation was normal for his spine at the February 1966 
separation examination.  

2.  There is no competent medical evidence of record relating 
the veteran's current lumbar strain to any disease or injury 
which occurred during active military service.


CONCLUSION OF LAW

A chronic acquired low back disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  

The United States Court of Appeals for Veteran Claims (Court) 
held, in part, in Pelegrini v. Principi, 17 Vet. App. (2004), 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision on 
entitlement to service connection for lumbar strain was after 
a VCAA notice was provided to the veteran.  

The RO notified the veteran by a letter dated in May 2001 of 
the provisions of the VCAA with regard to his claim for 
service connection for lumbar strain.  The Court's decision 
in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The initial AOJ decision on the issue of entitlement to 
service connection for lumbar strain was after a VCAA notice 
was provided to the veteran.  A substantially complete 
application for service connection for lumbar strain was 
received in March 2001.  The RO wrote to the veteran in May 
2001 regarding the provisions of VCAA.  The RO also wrote to 
the veteran in June 2001 notifying him that as of the date of 
the letter, his service medical records had not been received 
and if he had a certified copy of his service records to 
submit it to the RO.  After service medical records were 
secured and reviewed with other evidence submitted, in a June 
2002 rating decision that issue was denied.  

Although the VCAA notice letter that was provided to the 
appellant did not specifically contain notification to submit 
any evidence in the veteran's possession that pertains to the 
claim, the "fourth element", this did not result in 
prejudicial error in this case.  38 C.F.R. § 3.159(b) (2003); 
see VAOPGCPREC 1-2004.  The Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The veteran was 
specifically notified by a letter dated in May 2001 that VA 
would help to obtain all relevant evidence such as medical 
records, employment records, or records in the custody of a 
federal agency.  He was advised that it was his 
responsibility to submit information about the records so 
that the RO could request them from the person or agency that 
had them.  He was advised to provide a properly executed 
release so that VA could request the records for him.  He was 
advised of the evidence needed to substantiate his claim, of 
the evidence he needed to submit and the evidence received to 
support his claim.  He was further advised to tell VA about 
any additional information or evidence that he wanted VA to 
try to get for him.  

The veteran was advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claim by a May 2001 VCAA letter, a June 2001 development 
letter, the June 2002 rating decision and an August 2002 
statement of the case.  The claimant has been offered the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and has done so.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Thus, VA's duty to notify has been fulfilled.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO secured the 
veteran's service medical records, scheduled the veteran for 
a medical examination and requested a medical opinion.  

In regard to processing deadlines, the RO advised the 
appellant to send in any additional information or evidence 
in support of the claim by a specified date approximately 78 
days from the date of the letter.  The RO further advised the 
appellant that if no additional information and evidence had 
been received within that time, a decision would be made on 
the claim.  These advisements are in compliance with current 
statutes.  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112) (permits VA to adjudicate a 
claim within a year of receipt.)  This provision is 
retroactive to November 9, 2000, the effective date of the 
VCAA.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.   

II.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  With chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997); 38 C.F.R. § 3.303(b) (2003).

The Court has held in Savage, that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may obviate 
the need for medical evidence of a nexus between present 
disability and service.  See Savage, 10 Vet. App. at 497.  
The only proviso is that there be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and his post-service symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Lumbar strain

The veteran seeks entitlement to service connection for a 
back condition.  Service medical records show in February 
1963 the veteran complained of a sore back, in early March 
1965 he complained of back pain and noted as a pulled back 
muscle.  At the end of March 1965 he complained of a back 
problem worse than before noted as muscle strain.  He was 
restricted for three weeks from truck driving or lifting over 
25 pounds.  In February 1966 he complained of pain in the 
lower back that was diagnosed as possible low grade urinary 
tract infection.  At his February 1966 separation examination 
his spine was clinically evaluated as normal.  The examiner 
noted there was no significant medical history.  

Dr. T.J. K., D.C., wrote in January 2001 that the veteran had 
been treated for various episodes of low back injuries/pain 
since May 1999.  He noted that the veteran's history of low 
back pain/injuries dated to his military duty.  According to 
his military medical records he was treated for low back pain 
on four occasions from February 1963 to February 1966.  Dr. 
T.J.K. wrote "[d]ue to [the veteran's] long term history of 
low back pain and injuries there is a strong possibility that 
his prior health history contributes to the current health 
status of his low back."

An undated statement of restrictions and limitations signed 
by Dr. T.J.K., D.C. showed that the veteran was capable of 
employment with some restrictions and limitations regarding 
lifting, bending, twisting, standing, sitting, positions 
requiring frequent balancing, ladder climbing and use of 
lower extremity for foot controls.  

W.H., DPM, saw the veteran in January 2002 for complaints 
regarding his right foot.  The veteran's history was reviewed 
and included a history of a back injury that occurred when he 
was in the military.  Since that time and over the course of 
the past 30 years, he had been treated off and on for back 
pain.  More recently he had discomfort involving his lower 
extremities, and specifically his right foot.  The 
examination findings and treatment plan related to his right 
foot.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in May 2002 and a medical opinion was requested.  
The VA examiner reviewed the medical records and noted that 
the veteran received treatment for his back in 1963 and 1965.  
The veteran related that his current back pain began in 1999 
while driving a tractor trailer.  He had a lifting injury 
that caused severe pain at the belt line radiating down his 
right leg, for which he sought treatment from his local 
medical doctor, a chiropractor, several orthopedic surgeons 
and underwent extensive workup.  He also had an MRI done at 
Austin Diagnostics in 2000.  These records were not available 
to the examiner.  The veteran complained of residual pain at 
the belt line and at the center of his spine radiating down 
his right leg with numbness of the right lateral foot.  
Clinical findings were reported.  The examiner observed that 
the veteran was able to ambulate freely without use of his 
cane during the physical examination.  An x-ray revealed 
minimal bone spurring throughout the lumbar spine, compatible 
with the veteran's age.  No specific pathology was 
identified.  The impression was a normal study for the 
veteran's age.  The diagnosis was lumbar strain that was less 
likely than not related to the back pain that the veteran 
experienced during military service.  

The veteran contends that he injured his back in service and 
that his current back disorder is related to the in-service 
injury.  The Board has considered the veteran's statements.  
The veteran is competent as a lay person to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  The veteran is not, however, competent 
to offer medical opinion as to cause or etiology of the 
claimed disability as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Upon review, service medical records reflect the veteran 
sought treatment for complaints of back pain in service.  No 
diagnosis was made on the first occasion, then there were 
diagnoses of a pulled back muscle and muscle strain.  Another 
time he was diagnosed with a possible urinary tract 
infection.  The evaluation of the spine was normal at the 
separation examination.  A chronic back disorder or residuals 
of the muscle strain were not shown.  Therefore, the Board 
finds that a chronic acquired low back disorder was not shown 
during service.  See 38 C.F.R. § 3.303 (2003).

The veteran has provided a history of low back pain and 
injuries that dated to his military duty.  However, the first 
medical evidence of record subsequent to service noted 
treatment for various episodes of low back injuries/pain 
beginning in May 1999, approximately 33 years after service.  
Also, at the May 2002 VA C&P examination the veteran reported 
that his current back pain began in 1999 after suffering an 
on-the-job injury.  

The Board finds the statement from the veterans private 
medical chiropractor, Dr. T.J.K., of low probative value.  
Dr. T.J.K. evidently reviewed the veteran's service medical 
records that showed treatment for low back pain as he noted 
treatment for low back pain on specified dates.  On one date 
mentioned, however, the service medical records show that the 
veteran's complaints of low back pain were diagnosed as a 
possible urinary tract infection.  In addition, it is not 
clear that he reviewed all the service medical records as he 
made no reference to the separation examination.  Apparently 
based on a long term history of low back pain and injuries 
provided by the veteran, Dr. T.J.K. then opined there was a 
strong possibility that his prior health history contributed 
to the current health status of his low back..  It appears 
that Dr. T.J.K. relied on the history provided by the veteran 
which suggests other injuries over the long period since 
service and, of course, would include an intercurrent on the 
job injury in 1999 after which he sought treatment from Dr. 
T.J.K.  The Court has determined that the history that the 
veteran provided does not transform that history into 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Thus, the probative value of this 
statement is greatly reduced by the fact that it is not shown 
to have been based on a review of the claims file or other 
detailed medical history.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Accordingly, the Board finds that this opinion is not 
competent medical evidence of a nexus between the veteran's 
current low back disorder and active service or claimed 
continuity of symptomatology demonstrated after service.

The treatment record from Dr. W.H. is also of low probative 
value as it primarily relates to an unrelated disorder.  The 
recording of the history provided by the veteran of a back 
injury in service and that he had received treatment off and 
on for back pain over the past 30 years does not transform 
that history into competent medical evidence.  See LeShore, 
8 Vet. App. at 409.    

The Board affords greater weight to the opinion of the May 
2002 VA examiner.  At the May 2002 VA examination, the VA 
examiner, after reviewing the veteran's entire claims file 
and examining the veteran, diagnosed lumbar strain.  However, 
the VA examiner opined that the current lumbar strain was 
less likely than not related to the back pain that the 
veteran experienced during military service.  

Based on review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran's current back disorder began during 
service.  There is no competent medical evidence that the 
veteran currently has a chronic acquired low back disorder 
which has been linked to service or to a service-connected 
disability.  No probative, competent medical evidence exists 
of a relationship between any currently claimed low back 
disorder and any alleged continuity of symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. West, 
13 Vet. App. 60 (1990); Savage v. Gober, 10 Vet. App. 488 
(1997).  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, the claim for service 
connection is denied.





ORDER

Entitlement to service connection for a chronic acquired low 
back disorder is denied.





	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



